Citation Nr: 0327656	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  99-23 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a status post left hip disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.   

3.  Entitlement to eligibility for Dependent's Educational 
Assistance under 38 U.S.C. Chapter 35.  

4.  Entitlement to special monthly compensation based on the 
need for aid and attendance or being housebound.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active peacetime service during the 1970s.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating action by the RO 
in Newark, new Jersey, that assigned a 100 percent rating 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5054 (2003), for the veteran's left hip replacement, from 
December 2, 1997 to February 1, 1999, and a 30 percent rating 
thereafter.  The RO also denied entitlement to a rating in 
excess of 10 percent for hypertension, denied basic 
eligibility under 38 U.S.C. Chapter 35, and denied 
entitlement to special monthly compensation based on the need 
for aid and attendance or being housebound.  The veteran 
thereafter moved to South Carolina and his claims folder was 
transferred to the RO in Columbia, South Carolina. The claims 
folder was subsequently transferred to the RO in Roanoke, 
Virginia.   


REMAND

A review of the record shows that the veteran has received 
medical treatment in recent years for hypertension and for 
his left hip disability, the records of which are not 
currently in the claims folder.  These records should be 
obtained prior to further appellate consideration of this 
case.  

The veteran last underwent a VA examination of his 
cardiovascular system in January 2000 at the Dorn VA Medical 
Center, at which time the claims folder was not available for 
review by the examiner.  After the evaluation, the veteran's 
hypertension was described as "suboptimally controlled."  
An electrocardiogram (EKG) was interpreted as showing sinus 
tachycardia and premature ventricular contractions with early 
transition noted across the precordium.  The veteran was said 
to meet the criteria for left ventricular hypertrophy with a 
strain pattern.  It was recommended that the veteran be 
afforded an echocardiogram to evaluate left ventricular size 
and function.  There is no report of any subsequent 
echocardiogram in the claims folder.  

In regard to the veteran's left hip disability, the Board 
notes that this disability has been assigned a 30 percent 
rating under the criteria of 38 C.F.R. § 4.71(a), Diagnostic 
Code 5054.  The veteran's left hip disability could also be 
rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5252 and 5253 (2003).  

All of these diagnostic codes include limitation of motion in 
their rating criteria.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) held that for disabilities evaluated on the 
basis of limitation of motion, VA was required to apply the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (2002), pertaining to 
functional impairment.  The Court instructed that in applying 
these regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, or incoordination.  
Such inquiry was not to be limited to muscles or nerves.  
These determinations were, if feasible, be expressed in terms 
of the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination.

The veteran's last VA orthopedic examination of his left hip 
disability was conducted in August 2002.  The reports of 
these examinations, while noting the veteran's complaints of 
pain in the left hip, contained insufficient information to 
be considered responsive to the provisions of 38 
C.F.R.§§ 4.40 and 4.45 as required by the decision of the 
United States Court of Veterans Appeals (Court) in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In November 2000 the veteran underwent a VA examination to 
determine his entitlement to special monthly compensation 
based on the need for regular aid and attendance or on 
account of being housebound.  However, the examination did 
not contain all of the findings needed to determine his 
eligibility.  

The Board notes that the RO, in a letter dated in May 2001, 
informed the appellant of the essential provisions of the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002), of the evidence 
needed to substantiate his claims, and of what evidence he 
was responsible for obtaining.  The letter advised the 
veteran that he had 60 days to submit necessary evidence.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

In view of the above, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  After obtaining any necessary 
authorizations the RO should obtain 
records of the veteran's treatment by 
Doctor Shirley Herpst, 977 Knot's Abbott 
Drive, Cayce, South Carolina, as well as 
all clinical records documenting such 
treatment at the Dorn VA Medical Center 
in Columbia, South Carolina, to include 
reports of any echocardiogram performed 
in connection with the veteran's VA 
examination of January 2000.  

3.  The veteran should be scheduled for 
an orthopedic examination to determine 
the current degree of severity of his 
service-connected left hip disability.  
The claims folder must be made available 
to the examining physician and the 
physician should state that he/she has 
reviewed the claims folder, including 
this remand, in the report of 
examination.  The examiner should report 
the ranges of motion of the left hip in 
degrees and in all planes.  

The examiner should determine whether the 
left hip disability is manifested by 
painful motion, weakened movement, excess 
fatigability, or incoordination, and such 
should be characterized as moderately 
severe or markedly severe, if 
appropriate.  Such inquiry should not be 
limited to muscles or nerves and these 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any pain on motion, weakened movement, 
excess fatigability, or incoordination.  

4.  The veteran should also be afforded a 
cardiovascular examination to determine 
the current severity of his service 
connected hypertensive vascular disease.  
The claims folder must be made available 
to the examining physician and the 
physician should state that he/she has 
reviewed the claims folder in the report 
of examination.  All pertinent clinical 
findings should be noted in detail and 
any special studies, including a chest x-
ray, electrocardiogram, and 
echocardiogram should be conducted, if 
appropriate.  

5.  The RO should arrange for an aid and 
attendance/housebound examination of the 
veteran for the purpose of ascertaining 
whether his disabilities have rendered 
him unable to independently perform the 
daily functions of self-care on a regular 
basis, and to ascertain if he is 
housebound because of his service 
connected left hip disability and his 
service connected cardiovascular 
disorder.  The examiner should comment on 
whether the veteran's service connected 
disabilities, prevent him from protecting 
himself from the hazards incident to his 
environment, keeping himself clean and 
presentable, feeding himself due to loss 
of coordination of the upper extremities 
or extreme weakness, attending to the 
wants of nature, or render him bedridden, 
or otherwise requires regular aid and 
attendance by another person.

6.  Then the RO should again adjudicate 
the veteran's claims.  If the benefits 
sought remain denied, the veteran and her 
representative should be provided a 
supplemental statement of the case.  The 
case should then be returned to this 
Board if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



